


EXHIBIT 10.1

SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND FULL RELEASE OF CLAIMS (this “Agreement”) is
effective as of August 2, 2009 (the “Effective Date”), by and between Derek
Schneideman, an individual (“Executive”), and IA GLOBAL, INC., a Delaware
corporation (the “Company”).

RECITALS

A.         Executive is currently employed as the Chief Executive Officer of the
Company pursuant to that certain Employment Agreement by and between the Company
and Executive dated September 5, 2007 (“Employment Agreement”).

B.         The parties mutually agree that it is in their respective best
interests to bring their employment relationship to an end on an amicable basis
on the Effective Date and pursuant to the terms of this Agreement.

AGREEMENTS

In consideration of the premises and the covenants, agreements, representations,
and warranties contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

Section 1.             Resignations. By execution of this Agreement, Executive
hereby agrees to resign as an officer and employee of the Company and all of its
subsidiaries and affiliates effective immediately upon the filing with the
United States Securities and Exchange Commission of the Company’s Annual Report
on Form 10-K. The foregoing resignation will be deemed to have occurred
immediately following the aforementioned filing without need for any further
notice by Executive or documentation. Additionally, Executive acknowledges that
he has resigned his positions as a member of the Company’s Board of Directors
and as a director and/or officer of any of the Company’s affiliates.

Section 2.             Separation Benefits. In complete and full satisfaction of
all obligations owed to Executive by the Company, including, but not limited to,
all claims for compensation, severance, benefits, or equity from or in the
Company or its successors and assigns (collectively, the “Company Agents”), the
parties agree to the following:

(a)        Severance Payments. Provided Executive does not revoke this Agreement
pursuant to the Limited Right to Revoke contained herein, the Company will pay
Executive the following amounts, subject to the following conditions and all
applicable taxes and withholdings (“Severance Payments”):

(1)        US$100,000 following the expiration of the seven-day revocation
period, the filing of the Company’s Annual Report on form 10-K with the
Securities and Exchange Commission, of which Executive will have signed and for
which Executive will have provided the requisite 302 and 906 certifications and
within five days of the effective date of Executive’s resignation;

(2)        US$100,000 60 days following the effective date of Executive’s
resignation; provided that Executive will not be entitled to any of such amount
nor will it be paid if (i) it is determined that the Company’s filings with the
United States Securities and Exchange Commission contained materially inaccurate
information, material misrepresentations or omitted material omission

--------------------------------------------------------------------------------




such that it rendered statements made materially misleading, (ii) factual
evidence of any fraud or illegal acts on the part of the former executive is
discovered, (iii) any factual misrepresentations are made by Executive to Ryuhei
Senda in connection with the investment made by his client in the Company; or
(iv) in the event of a breach of any covenant or obligation contained in this
Agreement. This second payment, if owed, will be paid on a 1099 basis if
permitted by applicable federal and state tax regulations and rules but
otherwise subject to all applicable taxes and withholdings.

(b)        Accrued Benefits. In full satisfaction of any and all accrued but
unpaid salary, vacation pay, benefits, and expenses reimbursement up to the date
of resignation, Executive will be paid a lump sum of US$52,083 for payroll and
expenses totaling $743 in the aggregate. Should Executive seek any amounts
beyond this, any such amounts paid will reduce the amount, if any, owed under
Section 2(a)(2).

(c)        Stock Options. Executive will be entitled for a period of 90 days
following the Effective Date to exercise any options that are vested as of the
Effective Date under the stock option agreements between the Company and
Executive pursuant to and in accordance with the terms and time periods set
forth in the applicable stock option agreement. All options that are unvested as
of the Effective Date will be immediately forfeited and cancelled. Executive
acknowledges that he remains subject to the Company’s Insider Trading Policy, as
amended from time to time.

Section 3.             Waiver of Severance or Continuing Benefits. Other than as
provided for in this Agreement, Executive waives any right to severance or any
other benefits provided for under the terms of the Employment Agreement in
connection with or as a result of the termination of his employment and other
positions with the Company, for any reasons thereunder, and agrees that he is
only entitled to the payments and other separation benefits provided herein.
Executive waives and acknowledges that he is not entitled to any future of
continuing health or other benefits (except as may be required by applicable
law).

Section 4.             Consulting Arrangement. For a period of 12 months
following the Effective Date, Executive will serve the Company in a consulting
capacity in exchange for a consulting fee of $2,000 payable at the end of each
month for which service has been provided. Executive will make himself available
for consulting services requested by the Company for a minimum of 20 hours per
month. To this end, Executive will, among other matters assist with the
preparation and filing of a proxy statement on Schedule 14A with the US
Securities and Exchange Commission, the mailing of such proxy statement to the
Company’s stockholders and the solicitation of the Company’s stockholders to
vote in favor of the matters submitted to the stockholders. At the Company’s
request and discretion, Executive’s consulting services will be performed at any
of the Company’s offices or remotely. Executive warrants to the Company that any
consulting services provided by Executive to the Company under this Agreement
will be performed in a professional and workmanlike manner. Notwithstanding any
provision hereof, for all purposes of this Agreement each party will be and act
as an independent contractor and not as partner, joint venturer, or agent of the
other and will not bind nor attempt to bind the other to any contract. Executive
will be an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort. Any
travel, accommodation and out-of-pocket expenses associated with providing
requested consulting services and which are approved in advance by the Company
will be paid for directly by the Company. The Company may terminate the
consulting services with Executive with thirty days advance notice, in which
case the Company would only be required to pay Executive the monthly fee for the
thirty days after termination is provided and no further consulting payments
will be owed. The Company shall indemnify Executive if Executive is made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative by reason of the fact that
Executive is or was a consultant of the Company, or any subsidiary of the
Company, by reason of any action or inaction on the part of Executive while a

2

--------------------------------------------------------------------------------




consultant if Executive acted in good faith and in a manner Executive reasonably
believed to be in or not opposed to the best interests of the Company, that
Executive was not in material breach of this Agreement and, with respect to any
criminal action or proceeding, had no reasonable cause to believe Executive’s
conduct was unlawful. Notwithstanding the foregoing, Company acknowledges that
Executive anticipates seeking full-time employment with another employer. The
parties agree to coordinate in good faith in allowing Executive to provide the
services set forth in this Section 4 and the discharge by Executive of such
duties as he may have to a new employer.

Section 5.             Release by Executive. Executive will forever release for
himself, his marital community, and his respective heirs and/or assigns (the
“Executive Parties”), the Company and any and all of its parents, subsidiaries,
directors, officers, employees, equity holders, agents, representatives,
attorneys, insurers, predecessors, successors, and assigns (collectively, the
“Company Parties”), from ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES OF ACTION,
OBLIGATIONS, DAMAGES, PENALTIES, FEES, COSTS, EXPENSES, AND LIABILITIES, OF ANY
NATURE WHATSOEVER, WHICH EDELHART HAS, HAD, OR MAY HAVE AGAINST THE COMPANY OR
ANY OR ALL OF THE COMPANY PARTIES IN CONNECTION WITH ANY CAUSE OR MATTER
WHATSOEVER, WHETHER KNOWN OR UNKNOWN TO THE PARTIES AT THE DATE OF THIS
AGREEMENT AND INCLUDING, WITHOUT LIMITATION, ALL MATTERS RELATED TO EXECUTIVE’S
EMPLOYMENT AGREEMENT AND HIS EMPLOYMENT WITH THE COMPANY AND THE TERMINATION OF
HIS EMPLOYMENT.

By signing this Agreement, Executive agrees to FULLY WAIVE AND RELEASE ALL
CLAIMS arising out of, or relating to, his employment with the Company, his
termination from employment with the Company, or his resignation of any position
as officer of the Company, WITH RESPECT TO, any claim or other proceeding
arising under:

•

The Civil Rights Act of 1866 (“Section 1981”);

•

Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of
1991 (“Title VII”);

•

The Americans with Disabilities Act (“ADA”);

•

The Age Discrimination in Employment Act (“ADEA”);

•

The Labor Management Relations Act (“LMRA”);

•

The National Labor Relations Act (“NLRA”);

•

The Fair Labor Standards Act (“FLSA”);

•

The Family and Medical Leave Act of 1993 (“FMLA”);

•

The California Civil Rights Act;

•

The California Employment Protection Act;

•

Any common law or statutory cause of action arising out of Executive’s
employment or termination of employment with the Company; and/or

•

Any common law or statutory cause of action arising out of Executive’s
resignation of any position as an officer of the Company.

 

This Agreement may be used to completely bar any action or suit before any
court, arbitral, or administrative body with respect to any claim under federal,
state, local, or other law relating to this Agreement or to Executive’s
employment and/or termination of employment with the Company or its
predecessors, subsidiaries, successors, or assigns.

The foregoing release shall NOT operate to release, waive, or otherwise impair
(i) any right to indemnification by the Company that Executive may have pursuant
to the Company’s current Certificate of Incorporation or Bylaws or as otherwise
provided by applicable law; (ii) any right to coverage or

3

--------------------------------------------------------------------------------




protection under any Directors & Officers Liability Insurance Policy maintained
by the Company relating to the period of Executive’s employment; (iii) any
claims, rights, or remedies arising from the obligations of the Company under
this Agreement; (iv) any claims, rights, or remedies that Executive may have and
which may not be released or waived under applicable law or (v) any right to
participate in any Equal Employment Opportunity Commission (“EEOC”) or other
federal, state, or local agency investigation, hearing, or proceeding or to file
a charge before the EEOC, but Executive waives any right to recover any sum from
the Company in connection with any such charge, investigation, hearing, or
proceeding.

Section 6.             Confidentiality and Non-Disclosure. Executive recognizes
and acknowledges that the Company’s trade secrets, proprietary information, and
know-how (including, without limitation, any information, materials, records,
financial statements, or books provided to Executive during the term of his
employment), as they may exist from time to time (“Confidential Information”),
to which he has had access to and knowledge of, are valuable, special, and
unique assets of the Company’s business. Executive will not, in whole or in
part, disclose such Confidential Information to any party for any reason or
purpose whatsoever, at any time, nor will Executive make use of any such
Confidential Information for his own purposes or for the benefit of any third
party under any circumstances; provided, that these restrictions will not apply
to such Confidential Information which is in the public domain (provided that
Executive was not responsible, directly or indirectly, for such dissemination
into the public domain). Executive will use his best efforts to cause all
persons or entities to whom any Confidential Information may be permissibly
disclosed by him hereunder to observe the terms and conditions set forth herein
as though each such person or entity was bound hereby.

Section 7.             Non-Solicitation. For a period of 24 months (which time
period will be tolled during any breach of this Section 7) after the Effective
Date, Executive will not, directly or indirectly, on behalf of himself or any
person or entity, solicit, induce, or encourage (or attempt to solicit, induce,
or encourage) any (i) business relationship to cease doing business with the
Company, or otherwise interfere with any business relationship; or (ii) person
to leave the employ of the Company, whether or not for purposes of obtaining
employment with another person or entity, or otherwise interfere in any way with
the relationship between the Company and any such person(s).

Section 8.             Return of Company Property. Except for any document or
report prepared by or in connection with Executive that Executive must retain
for professional responsibility purposes and that is first presented to the
Chief Executive Officer of the Company, Executive hereby agrees that he will
immediately return all property in his possession or control belonging to the
Company and all copies thereof.

Section 9.             Public Statements. Executive and the Company will refrain
from making any public statements or comments, whether orally, in writing, or
transmitted electronically, about, concerning, or in any way related to the
other party that may, directly or indirectly, have a material adverse effect
upon the other party’s business, prospects, reputation, or goodwill. Without
limiting the generality of the foregoing, Executive agrees not to make any
public statements or comments about the Company or its products or services,
whether on or off the record, and whether orally, in writing, or transmitted
electronically, without the prior approval of the Company’s Chief Executive
Officer and the Company agrees not to make any public statements or comments
about Executive or his immediate family, without the prior approval of
Executive. Notwithstanding the foregoing, these restrictions shall not apply to
any information that the parties are required to disclose in connection with any
legal or regulatory proceedings.

Section 10.            Disparaging Comments. Executive will refrain from making
any disparaging comments, either directly or indirectly, about or in any way
related to the Company or the Company Agents, including, without limitation, the
Company’s business or the Company’s prospects, either

4

--------------------------------------------------------------------------------




publicly or privately provided, further, these restrictions shall not apply to
any information that Executive is required to disclose in connection with any
legal or regulatory proceedings. Similarly, the Company will refrain from making
any disparaging comments, either directly or indirectly, about or in any way
related to Executive or his immediate family, either publicly or privately.

Section 11.            Acknowledgments. The parties, by their execution of this
Agreement, affirm that the following statements are true:

(a)        The parties have been given the opportunity to, and have, read this
entire Agreement, and have had all questions regarding its meaning answered to
their satisfaction;

(b)        This Agreement is written in a manner understood by the parties, and
they fully understand its content, and understand that it is a WAIVER AND
RELEASE OF CLAIMS, as specified herein. Executive expressly understands this
WAIVER AND RELEASE OF CLAIMS includes his existing rights or claims under the
ADEA, Section 1981, Title VII, and the California Civil Rights Acts;

(c)        Each party represents and warrants that it/he has thoroughly
discussed all aspects of this Agreement with counsel of his/its choosing, and
that he/it has carefully read and fully understands all of the provisions of
this Agreement, including the fact that he/it is releasing certain claims and
potential claims against the other party and certain additional releases all as
more specifically set forth herein, and that he/it is entering into this
Agreement without coercion and with full knowledge of its significance and the
legal consequences thereof. Executive represents and warrants that as part of
this Agreement, he is releasing and waiving any claims he believes he may have
under the ADEA;

(d)        This Agreement is not to be construed as an admission of liability by
any party;

(e)        Except as provided herein, Executive acknowledges that the Company
has paid all wages and other amounts owed to him as a result of his employment
by the Company and that he is due no additional compensation for services
rendered or reimbursement for expenses incurred; and

(f)        A copy of this Agreement was delivered to Executive on July 29, 2009.
Executive is advised that he has 21 days from the date he is presented with this
Agreement to consider this Agreement. If Executive executes this Agreement
before the expiration of 21 days, he acknowledges that he has done so for the
purpose of expediting the payment of the consideration provided for herein, and
that he has expressly waived his right to take 21 days to consider this
Agreement.

Section 12.            Arbitration. Reserving to the parties the right to seek
enforcement of this Agreement, where appropriate, through injunctive relief, any
controversy, dispute, or claim arising out of or relating to this Agreement or
any breach of it (“Claims”), will be resolved by binding arbitration in San
Francisco, California, in accordance with the Employment Dispute Resolution
Procedures of the American Arbitration Association (“AAA”). The Claims covered
by this Agreement include claims for wages and other compensation, claims for
breach of contract (express or implied), tort claims, claims for discrimination
or harassment (including, but not limited to, race, sex, sexual orientation,
religion, national origin, age, material status, medical condition, and
disability), and claims for violation of any federal, state, or other government
law, statute, regulation, or ordinance. If the parties cannot agree on an
arbitrator within 30 days of the demand for arbitration, the parties will follow
the AAA’s arbitrator selection procedures. Except as otherwise required by law,
the decision of the arbitrator will be binding and conclusive on the parties.
Judgment upon the award rendered by the arbitrator may be entered in any court
having proper jurisdiction. Each of the parties will bear its or his own
attorneys’ fees and costs incurred in connection with the arbitration, except as
may otherwise be required by law and except for any attorneys’ fees or costs
which are awarded by the Arbitrator pursuant to this Agreement or statute that

5

--------------------------------------------------------------------------------




provides for recovery of such fees and/or costs. AAA’s administrative expenses
will be borne by the Company. The parties each understand and agree that by
using arbitration to resolve any claims between the Company and Executive they
are giving up any right that they may have to a judge or jury trial with regard
to those claims. The parties acknowledge that they are entering into this
Agreement voluntarily and have independently negotiated and agreed upon this
procedure.

Section 13.            Governing Law. The interpretation, performance, and
enforcement of this Agreement will be governed by the internal laws of the State
of California, without giving effect to any choice of law rule that would cause
the application of the laws of any jurisdiction other than the internal laws of
the State of California to the rights and duties of the parties.

Section 14.            Severability. If any provision of this Agreement or the
application thereof is held to be invalid, void, or unenforceable for any
reason, the remaining provisions not so declared will be construed so as to
comply with the law, and will nevertheless continue in full force and effect
without being impaired in any manner whatsoever.

Section 15.            Headings. The headings in this Agreement are for
reference only and will not affect the interpretation of this Agreement.

Section 16.            Prevailing Parties. In the event of any litigation or any
other legal proceeding, including arbitration, relating to this Agreement,
including, without limitation, any action to interpret or enforce this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees
and costs of incurred in connection with any such proceeding.

Section 17.            Intent to be Binding. This Agreement may be executed in
any number of counterparts and by facsimile, and each counterpart and/or
facsimile constitutes an original instrument, but all such separate counterparts
and/or facsimiles constitute one and the same agreement. Neither party to this
Agreement will seek to have any term, provision, covenant, or restriction of
this Agreement be held invalid.

Section 18.            Waiver. The failure of a party to insist upon strict
adherence to any obligation of this Agreement shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver of any provision of
this Agreement must be in a written instrument signed and delivered by the party
waiving the provision.

Section 19.            Entire Agreement. This Agreement supersedes all prior
agreements, whether written or oral, between the parties with respect to its
subject matter (including, without limitation, the Employment Agreement, any
letter of intent, draft agreement, conceptual agreement, or e-mail
communication), and constitutes a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.

Section 20.            Injunctive Relief Damages and Forfeiture. Due to the
nature of Executive’s prior positions with the Company, and with full
realization that a violation of this Agreement will cause the Company immediate
and irreparable injury and damage which is not readily measurable, and to
protect the Company’s interests, Executive understands and agrees that, in
addition to instituting legal proceedings to recover damages resulting from a
breach of this Agreement, the Company may seek to enforce this Agreement with an
action for injunctive relief to cease or prevent any actual or threatened
violation of this Agreement by Executive. Similarly, the Company agrees that
Executive may seek to

enforce this Agreement with any action for injunctive relief to cease or prevent
any actual or threatened violation of this Agreement by the Company.

[REMAINER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
authorized representative, and Executive has signed this Agreement in his
individual capacity, effective as of the date first written above.

This is a Release. Read Before Signing.

 

LIMITED RIGHT TO REVOKE

Executive may revoke this Agreement at any time within seven days following his
execution of the Agreement. Such revocation must be provided in writing and
received during the seven day revocation period. To be effective, the revocation
must be received by the following:

Chief Executive Officer

IA Global, Inc

Each party understands that this Agreement will not become effective or
enforceable until the foregoing revocation period has elapsed with no revocation
by Executive.

 

 

IA GLOBAL, INC.

 

 

/s/ Derek Schneideman

/s/ Brian Hoekstra

DEREK SCHNEIDEMAN, an individual

By: Brian Hoekstra

 

Its: Director

 

7

--------------------------------------------------------------------------------